Citation Nr: 0923088	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  95-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant had active service from October 1961 to August 
1962, with subsequent Reserve service including a period of 
active duty for training (ACDUTRA) in April and May 2000.

In a July 1995 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran appealed the RO's denial to the Board of Veterans' 
Appeals (Board).  By decision of June 1997, the Board denied 
service connection for bilateral hearing loss.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  By memorandum decision of May 
1999, the Court affirmed the Board's denial of service 
connection for bilateral hearing loss.  In a July 2000, the 
Board denied a motion of the Veteran alleging clear and 
unmistakable error in the Board's June 1997 decision.  

This matter comes before the Board on appeal from a January 
2003 rating decision, in which the RO denied a petition to 
reopen the claim for service connection for bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) later 
that month, and the RO issued a statement of the case (SOC) 
in May 2003.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals), also in May 
2003.

In May 2004, the Board remanded the petition to reopen the 
claim for service connection for bilateral hearing loss to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC)for further development of the evidence and 
for due process development, .  After accomplishing some of 
the requested action, the AMC continued its denial of the 
petition to reopen (as reflected in the October 2005 
Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In May 2006, the Board again remanded the petition to reopen 
the claim for service connection for bilateral hearing loss 
to the RO, via the AMC, for additional notice and 
development.  After accomplishing the requested action, the 
AMC continued its denial of the petition to reopen (as 
reflected in the February 2009 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.

The Board notes that the claims file contains medical records 
that the Veteran submitted directly to the Board since the 
February 2009 SSOC, as well records he submitted to the RO, 
to the AMC, and to the Court, that were subsequently 
forwarded to the Board.  To the extent that these records are 
pertinent to the claim on appeal, they consist of duplicate 
copies of medical records already considered by the agency of 
original jurisdiction (in this case, the RO or the AMC).  
Therefore, while the evidence submitted since February 2009 
was not accompanied by a signed waiver of initial RO 
consideration of the evidence, a remand of this matter for 
such consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 1997 decision, the Board denied a claim for 
service connection for bilateral hearing loss.  

3.  Although some of the additional evidence associated with 
the claims file since the June 1997 denial was not previously 
before agency decision makers, none of it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for bilateral 
hearing loss.



CONCLUSIONS OF LAW

1.  The June 1997 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2008).  

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (as applicable to 
claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal arises from a claim that was received before 
enactment of the VCAA.  After the VCAA was enacted, in 
letters sent in September 2002 and in May 2004, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the underlying claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  Letters 
sent in March 2006 and June 2006 provided notice regarding 
the assignment of disability ratings and effective dates.  
Moreover, a letter sent in March 2007 provided notice 
consistent with Kent, pertaining to the basis of the prior 
denial of the service connection claim, and the type of 
evidence that would be considered new and material.  

After issuance of the March 2007 letter, and opportunity for 
the Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided  by the Veteran and by his representative, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that in an April 2003 letter, the Veteran indicated 
that he applied for disability benefits from the Social 
Security Administration (SSA).  No SSA decision, or any 
medical evidence underlying any such decision, of record.  
However, no action to obtain any such evidence is needed.  
The has been no assertion on the part of the Veteran or his 
representative that SSA benefits were granted, that they were 
granted on the basis of hearing loss, or that the SSA records 
are pertinent to the request to reopen currently before the 
Board, so as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The RO initially denied a claim for service connection for 
bilateral hearing loss in a July 1995 rating decision.  The 
Veteran appealed that denial; and, in a June 1997 decision, 
the Board denied service connection for bilateral hearing 
loss, finding that the claim was not well grounded.  In a May 
1999 memorandum decision, the Court affirmed the Board's 
denial of service connection.  

At the time of the June 1997 Board decision, the evidence 
then of record consisted of statements from the Veteran, 
service treatment records and VA outpatient records.  The 
service records contained the Veteran's service entrance 
examination, in September 1961, showing a number of isolated, 
very slightly elevated pure tone thresholds, in particular, 
in the Veteran's left ear.  Hearing for the whispered voice 
was 15/15 in each ear, and no pertinent diagnosis was noted.  
At the time of the Veteran's service separation examination 
in July 1962, his hearing was essentially within normal 
limits bilaterally.  Hearing for the whispered voice was, 
once again, 15/15 for both the right and left ears.  

After service, the earliest clinical indication of the 
presence of chronic defective hearing was revealed by a 
December 1974 physical examination conducted for the purpose 
of the Veteran's enlistment in the United States Air Force 
Reserve, 12 years following the Veteran's discharge from 
service.    

In the June 1997 decision, the Board concluded that the claim 
for service connection for bilateral hearing loss was not 
well grounded, as there was no competent evidence of a nexus 
between any current hearing loss disability and service.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 
20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the Veteran filed a claim to reopen the claim for 
service connection for bilateral hearing loss in June 2000.  
Regarding petitions to reopen received prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the new 
and material analysis, the credibility of the evidence is 
presumed, unless it is inherently false or untrue, or is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence received since the Board's June 1997 denial of the 
claim for service connection for bilateral hearing loss 
includes VA outpatient records and private treatment records 
reflecting ongoing evaluation and treatment for hearing loss.  
These records are new, in that they were not of record at the 
time of the June 1997 decision.  However, these records are 
not material for purposes of reopening the claim, as they do 
not include any opinion that supports a finding that the 
Veteran has a hearing loss disability that is related either 
directly to service, was aggravated by service, or is related 
to a service connected disability.  

Without the receipt of competent evidence that the claimed 
disability had its onset in service, was aggravated by 
service, or is otherwise related to disease or injury in 
service, or to a service-connected disability, none of the 
newly received medical evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and therefore, it is not material for purposes of 
reopening the claim.

The only other relevant evidence received consists of oral 
and written assertions of the Veteran, and those advanced by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim.  
To the extent that the Veteran and his representative are 
attempting to establish a medical nexus between the current 
hearing loss and in-service injury, on the basis of 
assertions, alone, such evidence must fail.  As each is a 
layperson not shown to have appropriate medical training and 
expertise, neither is competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  See also Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received.  
As such, the Board's June 1997 decision remains final, and 
the request to reopen must be denied.  

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


